DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6, filed December 15, 2021, with respect to the rejection(s) of claims 1-6, 8, 10-15, 17, 18, and 20-23 under 35 USC 103 as being unpatentable over Lee et al, Shrinivasan et al, and  Kajita et al  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Chen et al (US 2005/0026435) which teaches an SPM supplier, a liquid supplier that is configured to supply trioxygen liquid, am activator supplier, and a DIW supplier. The prior art of Chen et al fails to teach that the DIW supplier is capable of supplying water to the second surface of the wafer and that the water is provided at a temperature less than the wafer temperature. These limitations are taught by the prior art of Orii et al (US 7,329,616).

Claim Interpretation

**It is noted that the term “component” was changed to “supplier” in the claims filed February 6, 2020. The term “supplier” is also interpreted as means-plus-function below.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “component” ) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

SPM supplier as recited in claims 1-6, 8, 10-15, 17, 18, and 20-24
Liquid supplier in claims 1-6, 8, 10, 11, 18, and 20-24
Activator supplier in claims 1, 4, 6, 8, 10, 11, and 18
Deionized water component in claims 1-6, 8, 10-15, 17, 18, and 20-24

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Liquid supplier is interpreted as element 308 but the structure of the element is interpreted as a liquid supply such as a container containing the specific material claimed for example, the trioxygen liquid and a supply line. Claim 12 recites that the liquid supplier comprises a nozzle which trioxygen liquid is dispensed this nozzle is illustrated in Fig. 3 of the present invention.
Activator supplier is interpreted as element 314 but the structure of the element is  interpreted as a container containing the specific material claimed for example hydrogen peroxide and a supply line or the use of UV as a structure to activate as claimed
Deionized water supplier is interpreted as element 306 but the structure of the element is interpreted as a liquid supply container containing the specific material claimed for example DIW and a supply line
Claims 1, 2, 4, 5, 8, 10-13, 15, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0026435) in view of Orii et al (US 7,329,616).
It is noted that the claims recite that the suppliers are configured to provide the processing fluids at a specific chronological order. The term “configured” is not given structural patentable weight and the claims need only be “capable of” providing the fluids as claimed. Thus, the order is not structurally crucial and valves, flow rate controllers, are capable of ensuring the order is provided as claimed. 
Regarding claims 1, 2, 8, 10, 11, 13, 15, 18,20, 21: 


The system of Chen et al is used for removing a photoresist from a semiconductor wafer, the apparatus comprising: a liquid supplier (see [0032], [0039], and [0071] – [0074] and the discussion of ozonated DIW) configured to supply trioxygen liquid to a photoresist over a first surface of the semiconductor wafer; an activator supplier (supply hydrogen peroxide, reservoir 14 see [0055]] configured to supply an activator to the trioxygen liquid to create activated trioxygen liquid. Chen et al teaches a water supplier tank 90. Reservoir 12 [0038], and SPM supplier first tank 60 [0007], [0037]. See also Figs. 1, 2, [0054] and [0074] of Chen et al. Marked up Figs. 1 and 2 are provided below to illustrate the examiner’s interpretation of the prior art see where valves 40-45 and flow rate controllers 30-34 are provided to ensure the fluids are provided and capable of being provided in the claimed order.

 	Though the prior art of Chen et al teaches the supply of the various fluids, the prior art of Chen et al fails to teach to teach that the DIW supplier is capable of supplying water to the second surface of the wafer and that the water is provided at a temperature less than the wafer temperature.

	The prior art of Orii et al teaches a substrate processing apparatus with backside cooling water supply see col. 7 line 57- col. 8 line 29.
The motivation to further modify the apparatus of Chen et al with the backside DIW cooling water supplier of Orii et al is that the DIW supplier offers rinse liquid to the underside of the wafer W. The temperature of the DIW supplied is a matter of an intended use as the DIW is independently supplied via valves and sourced from DIW at the desired temperatures and used as a cooling water. Nevertheless, Orii et al teaches the temperature range that the wafer will be -20 to 50 deg. C see col. 8 lines 6-25. Thus, it would have been obvious for one of ordinary skill in 

Regarding claims 12, 22, and 23:	See the prior art of Chen et al teaches a nozzle 213 see Fig. 2.
Regarding claim 4: The system of claim 1, wherein the liquid component is configured to coat photoresist with the trioxygen liquid see [0003], [0018], [0023], [0025] of Chen et al.

Regarding claim 5: See the flow rate of hydrogen peroxide supplier as recited in the Tables 1-3 and mass flow controller see [0075] of Chen et al.

    PNG
    media_image1.png
    707
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    804
    672
    media_image2.png
    Greyscale


Claims 3, 6, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0026435) in view of Orii et al (US 7,329,616), as applied to 1, 2, 4, 5, 8, 10-13, 15, 17, 18, and 20-23 above, and  in further view of Le et al (US 2010/0071718).
The teachings of the Chen et al as modified by Orii et al were discussed above.
Note Chen et al teaches a UV source to dry the wafer in [0026] and [0053] but fails to teach it in conjunction with a trioxygen liquid to create an activated trioxygen liquid. An ozone generator 11 is used to activate the ozone according to [0061] of Chen et al.
The modified apparatus resulting from the combined teachings of Chen et al and Orii et al fails to teach UV activator is specifically a UV light source.
Regarding claims 3 and 14:	 The prior art of Le et al teaches the activator comprises an ultraviolet (UV) activator. See UV is discussed in the abstract, [0017], [0018], [0104]-[0110] of Le et al. The use of UV as an activator is alternative to the activation structure of Chen et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Chen et al and Orii et al to provide a UV light source as suggested by Le et al as the structure to active the trioxygen liquid as an alternative to ozone generator of Chen et al.

The modified apparatus resulting from the combined teachings of Chen et al and Orii et al fails to teach the claimed concentration of ozone.

Regarding claims 6 and 24:	 It is noted that the prior art of Chen et al teaches a high concentration of DIO3 in [0039], but fails to teach the specific concentration of ozone as claimed by the present invention.
The prior art of Le et al teaches the trioxygen liquid comprises between about 80 parts-per-million (ppm) of O3 and about 200 ppm of O3 see [0169]. Barring a showing of criticality, the concentration of ozone would be determined without undue experimentation as the concentration of ozone would be optimized to produce the desired product result. According to 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716